Citation Nr: 0636088	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  01-03 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for a cardiac pacemaker implantation.

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent, from January 28, 1998 to March 31, 1999, for 
limitation of motion of the left arm, minor side, associated 
with cardiac pacemaker implantation.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent, since April 1, 1999, for limitation of motion 
of the left arm, minor side, associated with cardiac 
pacemaker implantation.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office in Columbia, South Carolina 
(RO).

The issue of an increased disability rating in excess of 10 
percent for a cardiac pacemaker implantation is addressed in 
the Remand portion of the decision below and is remanded to 
the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  From January 28, 1998 to March 31, 1999, the veteran's 
limitation of motion of the left arm was manifested by no 
more than a moderately severe muscle injury of Muscle Group I 
of the non-dominant extremity.

2.  Since April 1, 1999, the veteran's limitation of motion 
of the left arm was manifested by no more than a moderate 
muscle injury of Muscle Group I of the non-dominant 
extremity.



CONCLUSIONS OF LAW

1.  From January 29, 1998 to March 31, 1999, the criteria for 
an evaluation in excess of 20 percent for limitation of 
motion of the left arm were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5399-5301 (2006).

2.  Since April 1, 1999, the criteria for an evaluation in 
excess of 10 percent for limitation of motion of the left arm 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5399-
5301 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
RO's letter in March 2001, as well as other letters, advised 
the veteran of the foregoing elements of the notice 
requirements and the claims were thereafter readjudicated.  
See Overton v.  Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  First, the Board notes that the 
initial adjudication in this matter occurred prior to the 
enactment of the Veterans Claims Assistance Act of 2000.  In 
addition, the content of the notice subsequently provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify, and the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, to respond to VA notices, and otherwise 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, the veteran has been provided 
with multiple VA examinations to determine the severity of 
his condition.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims files.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claims herein adjudicated.  
Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, there is no evidence that any failure on the 
part of VA that reasonably affects the outcome of this case.  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of the claim.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 
4 (2006).  

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  It is also necessary 
to evaluate the disability from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, the United States 
Court of Appeals for Veterans Claims (Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In May 1999, the RO issued a decision which granted service 
connection for limitation of motion of the left arm, 
secondary to the veteran's service-connected cardiac 
pacemaker implantation, and assigned thereto an initial 
disability rating of 20 percent from January 28, 1998 to 
March 31, 1999, followed by a 10 percent disability rating, 
effective April 1, 1999, pursuant to Diagnostic Codes 5399-
5301.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  38 C.F.R. § 4.27 (2006).  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number is 
"built up" with the first two digits being selected from that 
part of the schedule most closely identifying the part, and 
the last two digits being "99" for an unlisted condition.  
Id.

Diagnostic Code 5301 addresses muscle injuries to Muscle 
Group I, intrinsic muscles of the shoulder girdle, to include 
the trapezius, levator scapulae, and serratus magnus.  38 
C.F.R. § 4.73, Diagnostic Code 5301.  These muscles control 
upward rotation of the scapula; elevation of the arm above 
shoulder level.  Id.  Under Diagnostic Code 5301, for a 
nondominant arm, a 10 percent evaluation is assigned for a 
moderate disability; a 20 percent evaluation is assigned for 
a moderately severe disability; and a 30 percent evaluation 
is assigned for a severe disability.  Id.  The record shows 
that the left arm is the veteran's nondominant arm.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  

Muscle disability is considered to be slight if the 
disability results from a simple wound without debridement, 
infection, shown by service medical records to be a 
superficial wound requiring brief treatment and return to 
duty and healing with good functional results, without any of 
the cardinal signs of muscle disability.  The objective 
evidence of slight disability consists of a minimal scar, no 
evidence of facial defect, atrophy, or impaired tonus, no 
impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1).  

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, which affects the 
particular functions controlled by the injured muscles.  The 
objective signs of moderate disability include small or 
linear entrance and, if present, exit scars, indicating a 
short track of the missile through muscle tissue, some loss 
of deep fascia or muscle substance, impairment of muscle 
tonus and loss of power, or a lowered threshold of fatigue 
when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intramuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability and, if present, evidence of 
inability to keep up with work requirements.  The objective 
evidence of a moderately severe muscle disability includes 
entrance and, if present, exit scars that indicate a track of 
the missile through one or more muscle groups, the loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side, and impairment of 
strength and endurance in comparison to the sound side.  
38 C.F.R. § 4.56(d)(3).  

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
Additional signs of severe muscle disability are x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of the scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4). 

Under Diagnostic Code 5201, limitation of motion of the minor 
extremity to midway between the side and shoulder level or 
higher warrants a 20 percent evaluation; a 30 percent 
evaluation is warranted when motion is limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2006).  Normal range of motion for the shoulder is defined 
as follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2006).  

During the course of this appeal, service connection was 
granted for left median nerve impairment of the minor side 
associated with cardiac pacemaker implantation, rated 10 
percent disabling, effective from January 28, 1998; and post 
surgical scarring of the left chest wall, rated 10 percent 
disabling, effective from August 11, 2004.  Although the 
veteran's disability may be rated under various diagnoses, 
the Schedule instructs the evaluator to avoid pyramiding.  In 
other words, the evaluation of the same disability or 
manifestation under different diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2006).  The Court has stated that, "implicit 
within [the language of 38 U.S.C.A. § 1155] is the concept 
that the rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Accordingly, as 
the veteran has been compensated for the neurologic 
manifestations and scarring due to his cardiac pacemaker 
implantation, this symptomatology cannot be considered in 
rating the disability on appeal. 

A. From January 28, 1998 to March 31, 1999

In January 1998, the veteran underwent the insertion and 
subsequent repositioning of a dual chamber pacemaker.  

In a statement dated in May 1998, the veteran indicated that 
he could no longer do strenuous work with his left arm.  He 
also indicated that he could not raise his arm over his head 
for a long period of time.

In July 1998, a VA examination for arrhythmias was conducted.  
The report of this examination noted the veteran's complaints 
of significant discomfort at the pacemaker implantation site.  
The report noted that the pacemaker was implanted very high, 
immediately adjacent to the veteran's clavicle, and that it 
was the likely source of the veteran's chronic pain with 
movement of the left upper limb.  The report concluded with a 
diagnosis of chronic pain at the pacemaker implantation site, 
and indicated that the symptoms would likely be relieved by 
repositioning of the pacemaker into a pocket of a more 
inferior location.

A statement from the veteran dated in December 1998, noted 
his complaints of extreme pain in the area of the pacemaker.  
He indicated that on occasion it feels like something inside 
is tearing when he raises or moves his left arm.  He also 
indicated that his left arm falls asleep whenever he drives 
or raises it.  

On January 20, 1999, the veteran underwent revision of the 
implantation pocket with change in the position of the 
pacemaker.  A treatment report, dated in February 1999, noted 
that the veteran still has some pain when flexing his arm.  

In April 1999, at a hearing before the RO before a hearing 
officer, the veteran testified that he had pain, severe at 
times, in his left shoulder and chest area.  

A treatment summary report dated in April 1999, noted that on 
a clinic visit in October 1998, the veteran reported some 
pain and discomfort of the left shoulder at the pacemaker 
implantation site, with left arm movement.  The report noted 
that the pocket site was without erythema or swelling.  

After reviewing the evidence of record, the Board does not 
find that a disability rating in excess of 20 percent is 
warranted for the veteran's service-connected left shoulder 
disorder, from January 28, 1998 to March 31, 1999.  Despite 
the veteran's complaints of pain, the objective findings of 
record are simply not analogous to a severe disability of 
muscles, to include loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area, muscles that swell 
and harden abnormally in contraction or other manifestations 
that indicate severe impairment of function.  See 38 C.F.R. 
§ 4.56.  

As the preponderance of the evidence is against the claim for 
a higher rating for limitation of motion of the left arm, 
minor side, associated with cardiac pacemaker implantation, 
from January 28, 1998 to March 31, 1999, the benefit of the 
doubt rule is not applicable, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

B. Since April 1, 1999

A treatment report dated in April 1999, noted the veteran's 
account of improvement in his left arm discomfort, but not 
total resolution.  A treatment summary statement dated in 
April 1999, noted that the veteran's pacemaker pocket 
implantation site looked well, with no erythema or swelling.

A VA examination for muscles, performed in August 2001, noted 
the veteran's complaints of weakness on his left side.  The 
left shoulder exhibited a range of motion from 0 degrees to 
165 degrees of extension.  The report noted full and equal 
rotator, deltoid, and grip strength.  His intrinsic strength 
was full and equal.  The report concluded with an assessment 
of status post pacemaker placement with myofascial complaints 
of the left upper extremity.  An additional VA examination 
was conducted in August 2001.  Motor system examination 
revealed normal muscle mass, tone, and strength.  

In July 2005, a VA examination of the joints was conducted.  
The report noted the veteran's complaints of stiffness with 
activities above shoulder level.  He denied any heat, 
redness, instability or locking.  He reported increasing pain 
with repetitive use, and activity related flare-ups.  The 
examiner noted that these symptoms do not affect his 
activities of daily living.  Physical examination of the left 
shoulder revealed forward flexion to 170 degrees, abduction 
to 170 degrees, and external rotation and internal rotation 
of 60 degrees.  All movements caused some pulling discomfort 
to the anterior chest wall.  There was some mild pain in 
supraspinatus isolation, with a negative drop arm test.  
There was no thenar atrophy.  The report concluded with 
diagnoses of left anterior chest wall tightness, with status 
post cardiac pacemaker implantation, likely secondary to 
scarring; and clinical evidence of cubital tunnel syndrome on 
the left.  The VA examiner further stated that the veteran's 
range of motion was not additionally limited by pain, 
fatigue, weakness or lack of endurance following repetitive 
use.  

In January 2006, the veteran testified before the RO that he 
continued to have pain and a burning sensation in his left 
arm upon movement.  

Since April 1, 1999, the veteran's left arm condition has 
been manifested by no more than a moderate muscle injury to 
Muscle Group 1 of the nondominant extremity.  While the 
veteran reported complaints of pain on motion, VA examination 
reports and treatment records do not show any significant 
functional loss.  VA examinations, performed in 2001 and 
2005, noted findings consistent with a noncompensable range 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
Moreover, the strength of the left arm was essentially listed 
as equal and full throughout, with no evidence of atrophy.  
Moreover, the 2005 VA examination noted the examiner's 
opinion that the veteran's range of motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.  Accordingly, the 
preponderance of the evidence demonstrates that a rating in 
excess of 10 percent is not warranted for the veteran's 
limitation of motion of the left arm, minor side, associated 
with cardiac pacemaker implantation, and the benefit of the 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial disability evaluation in excess of 20 percent, 
from January 28, 1998 to March 31, 1999, for limitation of 
motion of the left arm, minor side, associated with cardiac 
pacemaker implantation, is denied.

An initial disability evaluation in excess of 10 percent, 
since April 1, 1999, for limitation of motion of the left 
arm, minor side, associated with cardiac pacemaker 
implantation, is denied.


REMAND

The veteran is seeking an increased disability rating in 
excess of 10 percent for his service-connected cardiac 
pacemaker implantation.  

The RO has rated this condition 10 percent disabling pursuant 
to Diagnostic Code 7018, used in rating implantable cardiac 
pacemakers.  38 C.F.R. § 4.104, Diagnostic Code 7018 (2006).  
A 100 percent rating is warranted for two months following 
hospital admission for implantation or reimplantation, and 
thereafter this disorder is evaluated as supraventricular 
arrhythmias, ventricular arrhythmias, or atrioventricular 
block at a minimum of 10 percent disability evaluation.  See 
Id.; see also 38 C.F.R. § 4.104, Diagnostic Codes 7010, 7011, 
7015 (2006).

Under Diagnostic Code 7010, a 10 percent rating is assigned 
for supraventricular arrhythmias manifested by permanent 
atrial fibrillation (lone atrial fibrillation), or 1-4 
episodes/year of paroxysmal atrial fibrillation, or other 
supraventricular tachycardia documented by ECG or Holter 
monitor.  A 30 percent rating is assigned for paroxysmal 
atrial fibrillation or other supraventricular tachycardia, 
with more than 4 episodes/year documented by ECG or Holter 
monitor. 

Pursuant to Diagnostic Code 7011, used in rating sustained 
ventricular arrhythmias, a 10 percent rating is warranted 
where a workload of greater than 7 metabolic equivalents 
(METs) but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or continuous 
medication required.  A 30 percent rating is warranted where 
a workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
rating is warranted where there has been more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, and a 100 percent rating is 
warranted for (1) indefinite period from date of hospital 
admission for initial evaluation and medical therapy for a 
sustained ventricular arrhythmia, or; for indefinite period 
from date of hospital admission for ventricular 
aneurysmectomy, or; with an automatic implantable 
Cardioverter-Defibrillator (AICD) in place or (2) chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

Under Diagnostic Code 7015, concerning atrioventricular bloc, 
a 10 percent evaluation is warranted in cases where a 
workload of greater than 7 METs but not greater than 10 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or continuous medication or a pacemaker is required.  The 
next highest rating, a 30 percent evaluation, is appropriate 
in cases where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  A 60 percent evaluation 
contemplates more than one episode of acute congestive heart 
failure in the past year; a workload of greater than 3 METs 
but not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent. 

In December 2003, the Board remanded the veteran's claim for 
the appropriate VA examination to determine the severity of 
the veteran's service-connected cardiac pacemaker 
implantation.  The Board indicated that the veteran must 
undergo a treadmill exercise test, and that the 
manifestations of the veteran's cardiac disorder must be 
expressed in METs.  

In December 2004, a VA examination of the heart was 
conducted.  The examination report noted that an exercise 
stress test performed in March 2001, was normal and produced 
normal METs.  The December 2004 VA examination report, as 
well as the report of the March 2001 exercise test, failed to 
list the specific METs results.  A subsequent treatment 
record, dated in August 2005, noted that the veteran 
underwent a second exercise stress test.  However, the report 
of this procedure failed to express the specific METs from 
this examination.

Absent a METs score, or an estimation thereof, the Board can 
not properly rate the veteran's service-connected cardiac 
pacemaker implantation.  As this finding was specifically 
ordered in the Board's prior remand, a remand is once again 
necessary in this matter.  See Stegall v. West, 11 Vet. App. 
268 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  

VA examination of the heart, performed in December 2004, 
noted findings of an echocardiogram, performed December 8, 
2004, which revealed an ejection fraction of 55 percent with 
mild mitral regurgitation in an otherwise normal study.  
However, review of the report from the echocardiogram 
revealed that the left ventricle was normal in size with mild 
concentric hypertrophy and preserved global systolic 
function, but noted an estimated left ventricle ejection 
fraction of 50 to 55 percent.  Given the criteria listed 
above for rating this condition, as well as the veteran's 
allegations that this condition continues to worsen, an 
additional VA examination of the heart is warranted.  In 
reaching this conclusion, the Board notes that an 
echocardiogram, performed in June 1998, noted findings of a 
normal left ventricular systolic function, with a calculated 
ejection fraction of 58 percent.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran and 
provide him the opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his cardiac 
pacemaker implantation, since June 2005.  
The RO must then obtain copies of the 
related medical records that are not 
already in the claims folder.  Regardless 
of the veteran's response, the RO must 
obtain updated treatment records of the 
veteran, since June 2005, from the VA 
Medical Center in Columbia, South 
Carolina and VA Outpatient Center in Rock 
Hill, South Carolina.

2.  The veteran must be afforded a VA 
examination to determine the current 
severity of his service-connected cardiac 
pacemaker implantation.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  All necessary tests and 
studies must be conducted, to include an 
exercise stress test.  The examiner must 
determine the level of METs at which 
dyspnea, fatigue, angina, dizziness, or 
syncope develops.  If a laboratory 
determination of METs by exercise testing 
can not be done for medical reasons, an 
estimate of the level of METs at which 
dyspnea, fatigue, angina, dizziness or 
syncope develops must be provided 
expressed in METs.  The examiner must 
state whether there is evidence of 
cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or x-
ray.  The examiner must determine the 
number, if any, of episodes of acute 
congestive heart failure in the past year 
and, unless it would be medically 
unadvisable, determine the level of left 
ventricular ejection fraction.  

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO must review the 
veteran's claim for an increased 
disability rating in excess of 10 percent 
for a cardiac pacemaker implantation.  If 
the claim remains denied, the RO must 
provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


